DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s pre-amendment of 6/18/2019 was received. Claim 10 is amended, with claims 1-10 
 
pending.  Note that the IDS of 6/18/2019 has a typo for the second reference under Foreign Patent 

Documents- CN1013141974 should be CN1031141974.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pants of claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: par.0040 discloses “a glue dispensed layer 104”.  It appears this should recite “a glue dispersed layer 104”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 1 lacks antecedent for “the lining” in line 4. This will be interpreted as “the lining cloth”, please revise. Claim 2 recites the back surface of the waistband lining is attached to an entire surface of the cloth body. However, claim 1 previously recites a waistband lining comprises the cloth body. Therefore, it’s not clear how the back surface of the waistband lining is attached to an entire surface of the cloth body in that the waistband lining is defined in claim 1 as the cloth body. Is the waistband lining a distinct layer from the cloth body? For claim 7, what is “a plurality of dispersing glue particles”? It appears this should recite “a plurality of dispersed glue particles” because the particles are not actively dispersing, they are in a state of having been dispersed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 5-9 as best understood, are rejected under 35 U.S.C. 103 as being obvious over Tischer et al. (U.S 2005/0264642) in view of CN 206614872 (YANG MINGDA (YM)). 
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02. 


s 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tischer ‘642 in view of YM as applied to claim 1 above, and further in view of Roup (U.S. 2008/0268157). Tischer discloses the invention substantially as claimed but doesn’t teach the lining cloth includes cotton cloth or the lining cloth includes polyester cloth. Roup teaches suitable materials for forming a non-stretch waistband as polyester or cotton (par.0033). Therefore, it would have been obvious to modify Tischer to form the lining cloth including cotton or polyester cloth in that Roup teaches it is known to form waistbands from these non-stretch materials that are also low-cost and readily available. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Baba et al. (U.S. 9,642,399) in view of Tischer ‘642 and YM ‘872. Baba discloses the invention substantially as claimed. Baba teaches a pair of suit pants 3 comprising a waistband (see Figure 3), the waistband inherently having an inner side and an outer side which are opposite to each other. However, Baba doesn’t teach a waistband lining disposed on the inner side of the waistband, wherein the waistband lining comprises a cloth body, a lining cloth comprising a front surface and a back surface which are opposite to each other, the back surface of the lining cloth being attached to the cloth body and a digital printing layer disposed on the front surface of the lining cloth. Tischer teaches a waistband lining (Figs.7 and 8) comprising a lining cloth 11 comprising a front surface and a back surface which are opposite to each other and a digital printing layer (formed by 21,22,24) disposed on the front surface of the lining cloth.  YM teaches a cloth body 103 as part of a clothing textile, with an equivalent lining cloth 101 having a back surface attached to an entire surface of the cloth body 103.  The cloth body reinforces the lining cloth layer. The cloth body 103 is hydrophilic and YM teaches this layer can increase comfort of a wearer since the cloth body is positioned between the wearer’s body and the layer 101 having a pattern. Therefore, it would have been obvious to one of ordinary skill to modify Baba’s waistband to form with a waistband lining on an inner side of the waistband, the lining having a cloth body and a lining cloth back surface attached to the cloth body, and a digital printing layer disposed on the front surface of the lining cloth in that Tischer and YM combine to teach the lining structure that prevents the digital printed layer from contacting the wearer’s skin and allows for decorative printing of the lining cloth. 

Conclusion

questions directed to matters of form and procedures may be directed to the PTO Contact 

Center/Inventors Assistance Center at (800) 786-9199/571-272-1000. Information regarding the status 

of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 

Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

Status information for unpublished applications is available through Private PAIR only. For questions on 

access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

free).
	
	/KATHERINE M MORAN/               Primary Examiner, Art Unit 3732